Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include caching, by the data processing hardware, in a column-major format, a subset of the plurality of columns of the table in the cache associated with the user; 10receiving, at the data processing hardware, a plurality of data requests, each data request requesting access to the table stored on the memory hardware and associated with a corresponding access pattern requiring access to one or more of the plurality of columns of the table; and while executing one or more workloads on the data processing hardware: 15for each column of the plurality of columns of the table, determining, by the data processing hardware, an access frequency indicating a number of times the corresponding column is accessed over a predetermined time period based on the corresponding access pattern associated with each of the plurality of data requests; and dynamically adjusting, by the data processing hardware, the subset of the 20plurality of columns cached in the column-major format in real-time based on the access patterns, the maximum size for the cache, and the incremental size for the cache in combination with the other claimed limitations as described in the independent claims 1 and 12 (claims 2-11 and 13-22 are depended on claims 1 and 12 respectively).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on M-F 8:30-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/HUA J SONG/Primary Examiner, Art Unit 2133